DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on January 4, 2021, in which claims 1-23 have been presented for examination.
Status of Claims
3.	Claims 1-23 are pending, of which claims 1-8, 10-19 and 21-23 are rejected under 35 U.S.C. 102(a)(2).  Claims 9 and 20 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
6.	Claims 1-8, 10-19 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shucheng LIU (United States Patent Application Publication No. US 2017/0041421 A1), hereinafter “LIU”.
	Regarding claim 1, LIU discloses a network for delivering content, the network comprising (LIU, FIG. 4):	a processor operatively coupled to a memory device (wherein an exemplary forwarding device as shown in FIG. 13, such as a router, includes a receiving circuit 1101, a sending circuit 1102, a memory 1103, and a processor 1104) (Liu, FIG. 13, paragraph [0205]);	network nodes configured by the processor to cache content in the memory device and to route a unit of content in response to a user request to deliver at least the unit of content to a destination node (wherein the forwarding devices 112, 114, 116 and 118 of the content-centric network (CCN) can forward and cache content. Forwarding devices may be network devices (See e.g., FIG. 13), such as routers or switches, etc., capable of processing a packet and forwarding a packet) (LIU, FIGS. 4 and 13, paragraphs [0115] and [0205]); and	a controller configured by the processor to cause at least a subset of the network nodes to adapt caching and routing decisions, the controller configured to cause at least the subset of the network nodes to adapt the caching and routing decisions in a manner that jointly considers caching and routing parameters to deliver at least the unit of content to the (wherein controller 130 communicates with the server 120 and the forwarding devices 112, 114, 116, and 118. LIU teaches that the network environment includes a plurality of content delivery paths. The controller 130 calculates, for each forwarding device, LocalGain corresponding to first content of the forwarding device, and sends a maximum value of LocalGain of all forwarding devices on a content delivery path to the server 120, reducing a load of a forwarding device relative to that in the scenario shown in FIG. 1. In particular, as shown in FIG. 7, if it is determined that the caching gain in the first data packet matches a local caching gain corresponding to the identity of the first content, the ith forwarding device caches the first content. For example, if storage space occupied by content cached on the ith forwarding device does not reach a predefined threshold, the ith forwarding device caches the first content directly; if storage space occupied by content cached on the ith forwarding device reaches a predefined threshold, the ith forwarding device selects a content set that matches a size of the first content from the cached content, and replaces the content set that matches the size of the first content with the first content, where the content set includes content with a minimum gain in the cached content) (LIU, FIG. 4 and FIG. 7, paragraphs [0115], [0146] and [0148]).
	Claim 23 is directed to a computer program product comprising:	a non-transitory computer-readable medium having instructions for delivering content stored thereon, the instructions, when loaded and executed by a processor, cause the processor to:	cache content and route a unit of content, by network nodes, in response to a user request to deliver at least the unit of content to a destination node; andLIU discloses a computer program product comprising:	a non-transitory computer-readable medium having instructions for delivering content stored thereon (functions stored in a computer readable medium including a computer storage medium) (LIU, paragraph [0212]), the instructions, when loaded and executed by a processor, cause the processor to:	cache content and route a unit of content, by network nodes, in response to a user request to deliver at least the unit of content to a destination node (wherein as discussed and shown above with respect to independent claim 1, LIU teaches that forwarding devices 112, 114, 116 and 118 of the content-centric network (CCN) can forward and cache content. Forwarding devices may be network devices (See again, e.g., FIG. 13), such as routers or switches, etc., capable of processing a packet and forwarding a packet) (LIU, FIGS. 4 and 13, paragraphs [0115] and [0205]); and	cause, by a controller, at least a subset of the network nodes to adapt caching and routing decisions, and cause, by the controller, at least the subset of the network nodes to adapt the caching and routing decisions in a manner that jointly considers caching and routing parameters to deliver at least the unit of content to the destination node (wherein as further shown above, LIU discloses that controller 130 communicates with the server 120 and the forwarding devices 112, 114, 116, and 118. LIU teaches that the network environment includes a plurality of content delivery paths. The controller 130 calculates, for each forwarding device, LocalGain corresponding to first content of the forwarding device, and sends a maximum value of LocalGain of all forwarding devices on a content delivery path to the server 120, reducing a load of a forwarding device relative to that in the scenario shown in FIG. 1. In particular, as shown in FIG. 7, if it is determined that the caching gain in the first data packet matches a local caching gain corresponding to the identity of the first content, the ith forwarding device caches the first content. For example, if storage space occupied by content cached on the ith forwarding device does not reach a predefined threshold, the ith forwarding device caches the first content directly; if storage space occupied by content cached on the ith forwarding device reaches a predefined threshold, the ith forwarding device selects a content set that matches a size of the first content from the cached content, and replaces the content set that matches the size of the first content with the first content, where the content set includes content with a minimum gain in the cached content) (LIU, FIG. 4 and FIG. 7, paragraphs [0115], [0146] and [0148]).
	In addition claim 12 includes a “computer-implemented method” claim that performs limitations substantially as described in “network for delivering content” claim 1 and “computer program product” claim 23, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
LIU discloses the network of claim 1, wherein the controller is further configured to adapt the caching and routing decisions based upon an objective function that includes a caching gain (again, the controller 130 calculates, for each forwarding device, LocalGain corresponding to first content of the forwarding device, disclosed as a local caching gain) (LIU, paragraphs [0115] and [0117]), and wherein the controller is centralized at a network management system communicatively coupled to the network nodes and configured to collect a rate of requests of multiple users via at least one of the network nodes (again, centrally based controller (See again, FIG. 4), collecting request packets from forwarding devices, and calculating, for each forwarding device, LocalGain corresponding to first content of the forwarding device, and sending a maximum value of LocalGain of all forwarding devices on a content delivery path to the server 120, thereby reducing a load of a forwarding device) (LIU, FIG. 4, paragraph [0115]), and wherein the controller is further configured to modify the caching gain based on the rate of requests (again, as each request packet comes in, LocalGain is modified as controller collects all LocalGains of all forwarding devices) (LIU, paragraph [0115]).
	Regarding claim 3, LIU discloses the network of claim 1, wherein a given node of the network nodes includes a respective controller, the respective controller being configured to communicate messages to controllers at least at adjacent nodes of the given node, and wherein the respective controller is further configured to adapt the caching and routing decisions as a function of the caching and routing parameters exchanged with one or more controllers at the adjacent nodes (wherein again, the forwarding devices (See FIG. 13) equipped with functionality for communicating with respective other forwarding devices, adapting the cache holding the LocalGains when receiving second caching gain from controller 130) (LIU, FIG. 13, paragraphs [0204]-[0206]).
	Regarding claim 4, LIU discloses the network of claim 3, wherein the respective controller is configured to further adapt the caching and routing decisions based on marginal gain of a caching gain that incrementally improves performance of the caching and routing decisions based on the caching and routing parameters (wherein again, improving performance by reducing a load of a forwarding device as well as saving bandwidth consumption) (LIU, FIG. 13, paragraphs [0204]-[0206]).
	Regarding claim 5, LIU discloses the network of claim 1, wherein a given node of the network nodes performs a decision used to select a link of a path to the destination node, the link being between the given node and a node adjacent to the given node, and wherein the decision by the given node is made independently from a decision used to select a respective link by other nodes of the network nodes (wherein the ith forwarding device sends a request packet from a previous hop to a next hop, where the request packet includes the identity of the first content) (LIU, paragraph [0119]).
	Regarding claim 6, LIU discloses the network of claim 1, wherein the controller is configured to operate at the destination node and performs the caching and routing decisions to determine a path for delivery of the unit of content to the destination node (wherein local caching gain corresponding to the identity of the first content may be generated by calculation by the ith forwarding device, or may also be generated by calculation by a controller 130) (LIU, paragraph [0176]).
	Regarding claim 7, LIU discloses the network of claim 1, wherein the destination node is the node at which the user entered the request, and where the controller at the destination node obtains the caching and routing parameters on an ongoing basis (wherein LIU further teaches that the (i-1)th forwarding device is a previous hop of the ith forwarding device on the first content delivery path along a direction from the first user equipment 102 to the server 120 and is also a next hop of the ith forwarding device on the first content delivery path along the direction from the server 120 to the first user equipment 102) (LIU, paragraph [0176]).
	Regarding claim 8, LIU discloses the network of claim 2, wherein the objective function is based on an assumption that the subset of network nodes includes caches of units or chunks thereof of equal size (again, selecting a content set that matches a size of the first content from the cached content) (LIU, paragraphs [0148] and [0177]).
	Regarding claim 10, LIU discloses the network of claim 1, wherein the controller is further configured to further cause the one or more of the respective nodes to further adapt the caching and routing decisions based on retrieving the caching and routing parameters from given nodes of the network nodes where content associated with caching is located (again, receiving content from other forwarding devices) (LIU, paragraphs [0121]-[0123]).
	Regarding claim 11, LIU discloses the network of claim 1, wherein the network nodes are configured to cache the content and to route the unit of content in response to a user request to deliver at least a chunk of the unit of content to the destination node (again, caching and forwarding, particularly in response to user request) (LIU, paragraphs [0116]-[0118] and [0126]).
	Claims 13-19, 21 and 22 include “computer-implemented method” claims that perform limitations substantially as described in “network for delivering content” claims 1-8, 10 and 11, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Craig Dods (United States Patent No. US 10,291,748 B1), hereinafter “Dods”.
	Regarding claim 9, LIU discloses the network of claim 1, but does not explicitly disclose wherein the controller is further configured to reduce a cost associated with routing of the unit of content along a path to the destination node.	In an analogous art, however, Dods discloses wherein a controller is further configured to reduce a cost associated with routing of a unit of content along a path to a destination node (wherein Dods discloses embodiments may be able to avoid forwarding packets of the unknown flow along a default route, thereby potentially reducing the routing costs and/or increasing performance. More particularly, Dods teaches that a processing unit 106 (See FIG. 1) may analyze a first packet and then identify certain characteristics of the flow of packets based at least in part on the analysis. For example, processing unit 106 may determine that the flow of packets originated from node 202 (See FIG. 2) at 2:00 AM on a Monday. Processing unit 106 may then search application cache 302 (See FIG. 3) for a route that has been associated with earlier traffic that had similar or identical characteristics. During this search, processing unit 106 may identify route 304(1) as being associated with such traffic. In other words, processing unit 106 may determine that this flow of packets (associated w/ 304(1)) likely represents traffic that corresponds to and/or originates from the same application as the earlier traffic that had similar or identical characteristics, and as such may predict and/or assume that route 304(1) will direct the first packet of this flow to the correct destination. Processing unit 106 may thus predictively select route 304(1) for the first packet and corresponding flow and then forward the first packet and/or subsequent packets of this flow to node 206 by way of the path defined by route 304(1). In doing so, Dods teaches that processing unit 106 may be able to forward these packets of the flow to node 206 via a predictively selected non-default route even though this flow is new and/or unknown, thereby potentially improving routing costs) (Dods, FIGS. 1-3, col. 3, ll. 17-20, col. 6, ll. 33-46).	LIU and Dods are analogous art because they are from the same field of endeavor, namely, ensuring business continuity through management of Information Technology (IT) assets and their interdependency impacts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LIU and Dods before him or her, to modify the deployment scenario of LIU to include the additional limitation of wherein a controller is further configured to reduce a cost associated with routing of a unit of content along a path to a destination node, as disclosed in Dods, with reasonable expectation that this would result in an improved method and system of caching and forwarding data, having the added benefit of improving routing costs and improved performance (See Dods, col. 6, ll. 53-58).  This method of improving the IT infrastructure of LIU was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Dods.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of LIU with Dods to obtain the invention as specified in claim 9.
	Claim 20 includes a “computer-implemented method” claim that performs limitations substantially as described in “network for delivering content” claim 9, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Response to Arguments
10.	Applicant’s arguments, see page 7, filed January 4, 2021, with respect to Objections of Claims 2, 8 and 19 have been fully considered and are persuasive.  The Objections of Claims 2, 8 and 19, as set forth in the previous Office action, have been withdrawn.
11.	Applicant’s arguments, see page 8, filed January 4, 2021, with respect to Rejections of Claims 1-11 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The Rejections of Claims 1-11 under 35 U.S.C. § 101, as set forth in the previous Office action, have been withdrawn.
12.	Applicant’s arguments, see pages 8-10, filed January 4, 2021, with respect to Rejections of Claims 1-8, 10-19 and 21-23 under 35 U.S.C. § 102(a)(2) have been fully considered but they are not persuasive.
	(A)	Applicant argued on pages 8-9 of Remarks, “Applicant respectfully asserts that Liu does not anticipate the Claim 1 elements of ‘the controller configured to cause at least the subset of the network nodes to adapt the caching and routing decisions in a manner that jointly considers caching and routing parameters to deliver at least the unit of content to the destination node.’ (Emphasis added.) Applicant notes that routing decisions are defined in Applicant’s Specification as ‘determining where requests should be forwarded.’ Specification as filed, paragraph [0004], emphasis added. Applicant further notes that, in contrast to ‘fixed routing and, more specifically, routing towards the nearest server... [, an] alternative is to jointly optimize both routing and caching decisions simultaneously, redesigning both caching and routing protocols.” Specification as filed, paragraph [0062]” (Recited from pages 8-9 of Remarks).
	As to point (A), Examiner respectfully disagrees.  To begin with, Examiner wishes to point out that in no place within paragraph [0004] does Applicant give an explicit and deliberate definition of any claim term whatsoever, much less of “routing decisions” as asserted above.  Examiner further notes that while Applicant can serve as his or her own lexicographer, Examiner respectfully submits that a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  See MPEP 2173.05(a)	Furthermore, Examiner respectfully reminds Applicant that while claims are to be afforded their broadest reasonable interpretation (BRI) consistent with the Specification, there are only two instances where teachings and limitations from the instant Specification are read into the claim language. The first instance is when Applicant severs as their own lexicographer (as discussed above), whereby Applicant either expressly and deliberately defines a claim term in instant Specification, or redefines an art-accepted claim term into an inconsistent/new definition.  The second instance is when the claim language is treated under 35 U.S.C. 112(f).  Nevertheless, Examiner respectfully submits that in this case, in no place within either paragraph [0004] or paragraph [0062], does Applicant give an explicit and deliberate definition of any of the terms of the claim language.  At best, each of aforementioned paragraphs [0004] and [0062] give an open-ended discussion of information-centric network deployments and routing decisions.  Examiner draws Applicant’s attention to the actual language recited in paragraph [0004], “According to some embodiments, routing decisions, e.g., determining where requests should be forwarded, and caching and storage decisions, e.g., determining where content should be stored, are jointly determined by the networks, computer methods, systems, and computer program products herein” (Recited from paragraph [0004] of instant Specification, with added emphasis).  Of particular interest, Examiner notes Applicant’s use of the examples given (emphasis added) - “e.g., determining where requests should be forwarded, and caching and storage decisions, e.g., determining where content should be stored, are jointly determined by the networks”.  Paragraph [0004] does nothing more than merely provide two examples (i.e., not definitions), of “routing decisions”.	Moreover, paragraph [0062] recites, at least in part, “According to some embodiments, it is not a priori clear whether fixed routing and, more specifically, routing towards the nearest server is a justified design choice. This is of special interest in the context of ICNs, where delegating routing decisions to another protocol amounts to an ‘incremental’ ICN deployment. For example, in such a deployment, requests can be routed towards the nearest designated server according to existing routing protocols such as Open Shortest Path First (OSPF) or Border Gateway Protocol (BGP) [22]. An alternative is to jointly optimize both routing and caching decisions simultaneously, redesigning both caching and routing protocols. This poses a significant challenge as joint optimization is inherently combinatorial: indeed, jointly optimizing routing and caching decisions with the objective of, e.g., minimizing routing costs, is an NP-hard problem, and constructing a distributed approximation method is far from trivial [9],[20], [23], [24]” (Recited from paragraph [0062] of instant Specification, with added emphasis).  Again, the aforementioned open-ended discussion is merely that - an open-ended discussion about delegating routing decisions when deploying ICNs.  In no place within paragraph [0062] does Applicant give an explicit and deliberate definition of “routing decisions,” much less limit the claim terms “routing decisions” either to the discussions found in paragraphs [0004] and [0062], or the asserted requirement that the reference disclose “routing decisions” that “jointly optimize both routing and caching decisions simultaneously, redesigning both caching and routing protocols”.  The actual language required by the limitation in question is “that jointly considers caching and routing parameters to deliver at least the unit of content to the destination node”.  Nothing in the aforementioned language even remotely mentions optimization or redesigning protocols of any kind.	In short, Applicant is arguing against features not presently claimed, and as such, Examiner once again, kindly reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Therefore, Examiner respectfully submits, Liu does disclose, teach and/or suggest the limitation of “the controller configured to cause at least the subset of the network nodes to adapt the caching and routing decisions in a manner that jointly considers caching and routing parameters to deliver at least the unit of content to the destination node”.
	(B)	Applicant argued on pages 9-10 of Remarks, “Particularly, Liu teaches that ‘the first content delivery path is a packet transmission path between first user equipment and a server,’ that ‘the second content delivery path is a packet transmission path between second user equipment and a server,’ and so on. Liu, paragraphs [0018] and [0031]. In other words, the packet transmission paths are fixed, being determined based on a given piece of user equipment. Liu goes on to teach that ‘the first content delivery path may be a path planned according to the Routing Information Protocol (RIP), the Open Shortest Path First (OSPF) protocol, or traffic engineering (TE).’ Liu, paragraph [0075]. These routing protocols are standard and well-known in the art. While these routing protocols may take into account the present caching state of a given data packet to determine an appropriate path for forwarding of the packet, the protocols do not influence the caching state of the data packet or make any attempt to jointly optimize the caching state while determining the path along which to forward the packet” (Recited from page 9 of Remarks).	“Conversely, elements of Applicant’s claimed invention are configured to cause network nodes to jointly consider caching and routing parameters while adapting caching and routing decisions to deliver content to a destination node. Claim 1. Applicant’s Specification states that while ‘[a]n extensive body of research.. .has focused on modeling and analyzing caching networks in which routing is fixed,’ it is sometimes not a wise design choice to employ a fixed routing protocol, such as OSPF or Border Gateway Protocol (BGP). Specification as filed, paragraphs [0061]-[0062]. Alternatively, routing costs can be minimized by jointly optimizing routing and caching decisions simultaneously, which ‘can reduce routing costs by a factor as high as 103 compared to fixed routing policies... ‘ Specification as filed, paragraphs [0062] and [00133]. Indeed, Applicant’s Specification goes on to state that, for some embodiments, ‘simply moving from [route-to-nearest-server (RNS)] routing to uniform, multi-path routing, reduces the routing cost by a factor of 10.... For caching policies, optimizing routing through the dynamic routing policy…reduces routing costs by another factor of 10. Finally, jointly optimizing routing and caching leads to a reduction by an additional factor between 2 and 10 times. In several cases, [the joint caching and routing projected gradient ascent method (PGA)] outperforms RNS routing…by 3 orders of magnitude.’ Specification as filed, paragraph [00218]. The elements of Claim 1 thus describe a network that caches and routes packets differently from the systems and methods of Liu” (Recited from pages 9-10 of Remarks).
	As to point (B), Examiner respectfully disagrees.  As discussed and shown above, in response to Applicant’s argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., routing costs can be minimized by jointly optimizing routing and caching decisions simultaneously, which ‘can reduce routing costs by a factor as high as 103 compared to fixed routing policies, simply moving from [route-to-nearest-server (RNS)] routing to uniform, multi-path routing, reduces the routing cost by a factor of 10.... For caching policies, optimizing routing through the dynamic routing policy…reduces routing costs by another factor of 10. Finally, jointly optimizing routing and caching leads to a reduction by an additional factor between 2 and 10 times, the joint caching and routing projected gradient ascent method (PGA)] outperforms RNS routing…by 3 orders of magnitude) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	The claim language says nothing to the effect of any optimization of either caching or routing, much less any “projected gradient ascent method (PGA),” moreover fails to make mention of any routing or caching “policies” whatsoever, or even minimizing costs.  With respect to the actual “caching and routing decisions,” all that is required of the reference is to show “adapting the caching and routing decisions in a manner that jointly considers” (emphasis added), caching and routing parameters to deliver at least the unit of content to the destination node.  Put otherwise, the reference to Liu need not show unclaimed features of “jointly optimizing routing and caching decisions,” reducing costs, or any kind of routing projected gradient ascent method.  Rather, all the reference need show is that caching and routing parameters are considered (emphasis added).  This is a feature disclosed by Liu, in that the controller 130 of FIG. 4 calculates, for each forwarding device when forwarding packets, the LocalGain corresponding to first content of the forwarding device, and sends a maximum value of the LocalGain of all forwarding devices on a content delivery path to the server 120, thereby reducing a load of a forwarding device relative to that in the scenario shown in FIG. 1.  Therefore Liu teaches adaptation of the routing decisions.  Liu also teaches considering and adapting caching decisions when making the routing decisions.  As shown at the rejection above, with further reference to FIG. 7, Liu teaches that if it is determined that the caching gain in the first data packet matches a local caching gain corresponding to the identity of the first content, the ith forwarding device caches the first content.  In the given example found on paragraph [0148], Liu teaches that if storage space occupied by content cached on the ith forwarding device does not reach a predefined threshold, the ith forwarding device caches the first content directly.  Otherwise, if storage space occupied by content cached on the ith forwarding device does reach a predefined threshold, the ith forwarding device selects a content set that matches a size of the first content from the cached content, and replaces the content set that matches the size of the first content with the first content, where the content set includes content with a minimum gain in the cached content.  Liu further teaches that optionally, if the ith forwarding device determines that the caching gain in the first data packet does not match a local caching gain corresponding to the identity of the first content, the ith forwarding device sends the first data packet to a device requesting the first content through the first content delivery path (again, routing decisions taking into account caching gain).  The device requesting the first content is a device that sends a first request packet to the ith forwarding device.  For example, the ith forwarding device may forward the first data packet according to an identity of an interface for receiving the first request packet.  In the foregoing embodiment, if a local caching gain of a forwarding device on a first content delivery path matches a caching gain in a first data packet, the forwarding device caches first content that is in the first data packet.  In this way, Liu teaches that the first content in the first data packet can be cached on a forwarding device, for example, an ith forwarding device, which has a largest local caching gain on the first content delivery path, implementing that a caching location of content is determined according to a popularity of the content and impact of the caching location of the content on network bandwidth (See Liu, FIGS. 4 and 7, paragraphs [0148]-[0150]).	Finally, if routing costs can be minimized by jointly optimizing routing and caching decisions simultaneously, which ‘can reduce routing costs by a factor as high as 103 compared to fixed routing policies, simply moving from [route-to-nearest-server (RNS)] routing to uniform, multi-path routing, reduces the routing cost by a factor of 10.... For caching policies, optimizing routing through the dynamic routing policy…reduces routing costs by another factor of 10. Finally, jointly optimizing routing and caching leads to a reduction by an additional factor between 2 and 10 times, the joint caching and routing projected gradient ascent method (PGA)] outperforms RNS routing…by 3 orders of magnitude are in fact critical features of the invention, then they should be present in the claim language.	Therefore, Examiner respectfully submits that Liu does disclose the features of the claim language, as currently recited.
Conclusion
13.	Applicant’s arguments, as well as request for reconsideration, filed January 4, 2021, have been fully considered but they are not deemed to be persuasive.
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Kim et al. (USPGPUB 2013/0018937) discloses a communication method of content requester, intermediate node, and content owner in a content centric network.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441